DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/942,916, filed on 07/30/2020, claims foreign priority to 16395822 filed 08/17/2017 and 16942916 filed on 04/26/2019.

 Response to Amendment
	This Office Action is in response to the amendments submitted on 12/08/2021, and based on further search and consideration.  Claim 1 is currently amended.  Claims 2-5 are canceled.  Claims 1, 6-19 are pending and ready for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second molding compound coupled over the second side of the die [and] a metal layer coupled to a second side of the die” of claims 7 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In addition, it seems that no drawing discloses “a first molding compound coupled over the first side of the die; a second molding compound coupled over the second side of the die and into the notch; a metal layer coupled to a second side of the die and the 
In addition, it seems that no drawing discloses “first molding compound and the second molding compound fully cover the second side, third side, fourth side, and fifth side” (fully covering either separately or together/collectively) as claimed in claim 9.
In addition, it seems that no drawing discloses “a first molding compound coupled over the first side of the die; a second molding compound coupled over the second side of the die and into the notch; a metal layer coupled to a second side of the die and the first molding compound contacts the metal layer” as claimed in claim 10. 
In addition, it seems that no drawing discloses “a first molding compound coupled over the first side of the die; a second molding compound coupled over the second side of the die and into the notch; a metal layer coupled to a second side of the die and wherein a portion of a second side, third side, fourth side, and fifth side of the die are exposed between the first molding compound and the second molding compound” as claimed in claims 15, 16. 
In addition, it seems that no drawing discloses “a first molding compound coupled over the first side of the die; a second molding compound coupled over the second side of the die and into the notch; a metal layer coupled to a second side of the die and wherein the first molding compound and second molding compound are separated by a second side, third side, fourth side, and fifth side of the die” as claimed in claim 18.

.  


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 7 and 13 recite the limitation “the die comprising a first side opposing the second side; a second molding compound coupled over the second side of the die and into the notch; a first molding compound coupled over the . 

    PNG
    media_image1.png
    269
    671
    media_image1.png
    Greyscale
Specifically, the specification defines a second side adjacent to the first side, while a sixth side is a side opposing the first side (e.g. para 0048, in which the back side 32 of the die is a sixth side coupled to a metal layer in fig 2; para 0065 discloses a metal layer coupled to a sixth side 98 of the die opposing the first side, and the second side 94 is adjacent to the first side.)   The specification does not disclose any second side which: 1. Is opposing the first side; and 2. Has a metal layer coupled to it; and 3. Has a second molding compound coupled over it.

In addition, the specification does not describe the claimed subject matter of claims 8-12 in combination with the limitations of claim 7. 
Further in addition, the specification does not describe the claimed subject matter of claims 15-19 in combination with the limitation of claim 13.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery 

Additionally, the title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: THIN PACKAGE MOLDING CONFORMATION FOR SEMICONDUCTOR DIES HAVING DICING NOTCHES.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The specification does not disclose any second side which: 1. Is opposing the first side; and 2. Has a metal layer coupled to it; and 3. Has a second molding compound coupled over it.  Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 7. Accordingly, claim 7 and all claims depending therefrom were not in possession of Applicant at the time of filing.
Regarding claim 8, the specification does not disclose an embodiment in which the first molding compound extends across a thickness of the metal layer, in combination with the limitation “a second molding compound coupled over the second side of the die” required by independent claim 7.
Regarding claim 9, the specification does not disclose an embodiment in which the first and second molding compound (either separately or jointly/together) fully cover the second side, third side, fourth side, and fifth side, in combination with the limitation 
Regarding claim 10, the specification does not disclose an embodiment in which the first molding compound and the second molding compound (either separately or jointly/together) fully cover the second side, third side, fourth side, and fifth side of the die, in combination with the limitation “a second molding compound coupled over the second side of the die and a metal layer coupled to a second side of the die” required by independent claim 7.
Regarding claim 11, the specification does not disclose an embodiment in which the first molding compound contacts the metal layer, in combination with the limitation “a second molding compound coupled over the second side of the die” required by independent claim 7. 
Regarding claim 12, the specification does not disclose an embodiment in which the first molding compound and second molding compound meet around a perimeter of the first side of the die.

Regarding claim 13, the claim requires a “die comprising a first side opposing the second side, the first side of the die comprising a plurality of electrical contacts; a second molding compound coupled over the second side of the die and into the notch; a first molding compound coupled over the first side of the die, the first molding compound forming a thickness above the first side and extending only to a perimeter of the first side of the die; and a metal layer coupled to a second side of the die”.  However, the specification does not describe the above claimed subject matter. Specifically, the 
The specification does not disclose any second side which: 1. Is opposing the first side; and 2. Has a metal layer coupled to it; and 3. Has a second molding compound coupled over it.  Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 13. Accordingly, claim 13 and all claims depending therefrom were not in possession of Applicant at the time of filing.
Regarding claim 15, the specification does not disclose an embodiment in which a portion of a second side, third side, fourth side, and fifth side of the die are exposed between the first molding compound and the second molding compound, in combination with the limitation “the second side opposes the first side and is coupled to a metal layer” required by independent claim 13.
Regarding claim 16, the specification does not disclose an embodiment in which a portion of a second side, third side, fourth side, and fifth side of the die are exposed, in combination with the limitation “where the second side opposes the first side and is coupled to a metal layer” required by independent claim 13.
Regarding claim 17, the specification does not disclose an embodiment in which only the second molding compound contacts the metal layer, in combination with the 
Regarding claim 18, the specification does not disclose an embodiment in which the first molding compound and second molding compound are separated by a second side, third side, fourth side, and fifth side of the die, in combination with the limitation “the second side opposes the first side and is coupled to a metal layer” required by independent claim 13.
Regarding claim 19, the specification does not disclose an embodiment in which the metal layer extends to the perimeter of the first side of the die across the second molding compound, in combination with the limitation “the second side opposes the first side and is coupled to a metal layer and has a second molding compound coupled over the second side” as required by independent claim 13.
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).  A claimed combination of features is not adequately supported by written description when the individual features are disclosed across a variety of embodiments, and it is not clear how the individual features could be combined as claimed, because they do not show that the inventor "invented what is claimed". Ariad, 598 F.3d at 1351; D Three 890 F.3d 1042 (2018).

	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation “a notch.”  It is unclear if this limitation relates to a protrusion, or to the void under or above the protrusion.  For example in fig 6, a notch 68 is made in a first surface of a wafer, and a groove 74 is made in the 
	Claim 7 recites the limitation “a metal layer coupled to a second side of the die”.  But there is already “a second side of the die” in claim 7.  It is therefore unclear if applicant intends to claim an additional second side of the die, or the same second side.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “a metal layer coupled to the second side of the die.”
	Claim 7 recites the limitation “a second molding compound coupled over the second side of the die […] a metal layer coupled to [the] second side of the die”.  The drawings show a sixth side coupled to a metal layer and opposing the first side, e.g. 32 of fig 2, 98 of fig 7; but these do not have molding compound coupled over them.  The drawings additionally show second sides with molding compound coupled over them, e.g. 26 of fig 2, 94 of fig 7; but these are not coupled to metal and are not opposing the first side.  It is unclear which of these is the “second side” recited by the claims.  In either case, the drawings fail to show all the claimed features.  The meaning of every term used in a claim should be apparent from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Because no drawing shows a second side coupled to metal and coupled to molding compound and opposing the first side, the ordinary skilled 
	Claim 8 recites the limitation “the first molding compound extends across a thickness of the metal layer coupled to the second side of the die,” while claim 7 (from which claim 8 depends) recites the limitation “a second molding compound coupled over the second side (interpreted as sixth side) of the die”.  It is unclear how the first molding compound extends across a thickness of the metal layer coupled to the second side of the die, when the second molding compound is formed in the notch and thus is between the first molding compound and the metal.  As best understood, the first molding compound conformation of claim 8 is shown in e.g. fig 7, in which a metal layer 100 is coupled to the second side 98 of the die, and the first molding compound extends alongside a thickness of the metal layer 100.  But no second molding compound coupled over the second side of the die and into the notch is indicated in this embodiment.  It is therefore unclear if applicant is mixing mutually-exclusive features of separate embodiments, or whether some portion of first molding material 90 is actually the second molding compound.  For the purpose of examination of claim 8, the limitation of claim 8 “wherein the first molding compound extends across a thickness of the metal layer coupled to the second side of the die” will be interpreted and examined 

    PNG
    media_image2.png
    257
    429
    media_image2.png
    Greyscale
	Claim 10 recites the limitation “the first molding compound contacts the metal layer,” while claim 7 (from which claim 10 depends) recites the limitation “a second molding compound coupled over the second side (interpreted as sixth side) of the die”.  It is unclear how the first molding compound contacts the metal layer coupled to the second side of the die when the second molding compound is formed in the notch and is between the first molding compound and the metal.  As best understood, the first molding compound conformation of claim 10 is shown in e.g. fig 7, in which a metal layer 100 is coupled to the second side 98 of the die, and the first molding compound extends alongside a thickness of the metal layer 100.  But no second molding compound is coupled over the second side of the die and into the notch in this embodiment.  It is therefore unclear if applicant is mixing mutually-exclusive features of separate embodiments, or whether some portion of first molding material 90 is actually 
Claim 10 recites the limitation “the first molding compound contacts the metal layer”, while claim 7 (from which claim 10 depends) recites the limitation “a second molding compound coupled over the second side (interpreted as sixth side) of the die”.  It is unclear which embodiment this claim is directed to.  Fig 9 shows a second molding compound 148, but the first molding compound does not contact the metal layer.  Fig 7 shows a first molding compound 90 contacting the metal layer, but does not show a second molding compound.  It is therefore unclear if applicant is mixing mutually-exclusive features of separate embodiments, or whether some portion of material 90 is actually the second molding compound.   For the purposes of examination and to further compact prosecution, the “second molding compound” of claim 7 and 10 will be interpreted as an arbitrary portion of the first molding compound located in the notch, e.g. the portion indicated in annotated fig 7 of the instant application.
  	Claim 13 recites the limitation “a metal layer coupled to a second side of the die”.  But there is already “a second side of the die” in claim 13.  It is therefore unclear if applicant intends to claim an additional second side of the die, or the same second side.  For the purposes of examination and to further compact prosecution, the limitation will be interpreted as “a metal layer coupled to the second side of the die.”
	Claim 14 recites the limitation “a second molding compound coupled over the second side of the die […] a metal layer coupled to [the] second side of the die”.  The 
	Claims 15, 16, and 18 recite the limitation “a second side.”  But there is already two of “a second side” in claim 13, from which these claims depend.  It is thus unclear whether applicant intends to claim the same or a different second side.  Additionally, these claims appear to refer to a sidewall surface, rather than the “second side” which is coupled to the metal layer of claim 13.  Thus for the purposes of examination and to further compact prosecution, “a second side” in claims 15, 16 and 18 will be interpreted as “a sixth side”, as discussed in detail above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Oh (US 20180005912 A1).
Regarding claim 1, Oh discloses a semiconductor package (title, fig 12) comprising: 
a notch (notch 30) located around a perimeter (around the outside) of a first side (top surface) of a die (21), the first side of the die comprising a plurality of electrical contacts (24); 
a molding compound (31) coupled over the first side of the die and into the notch (fig 12), the molding compound forming a thickness above the first side; 
and a metal layer (26) coupled to a second side of the die opposing the first side; 
wherein a thickness of the plurality of electrical contacts (24) is substantially the same as the thickness of the molding compound (fig 12); 


    PNG
    media_image3.png
    421
    571
    media_image3.png
    Greyscale


Regarding claim 6, Oh discloses that the metal layer (26) extends to a perimeter of the second side of the die (21)(side of 26 and 21 are coplanar).

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by How (US 8048781 B2).
Regarding claim 7, How discloses a semiconductor package (Title, fig 8h) comprising: 
a die comprising a notch (notch, annotated fig 8h) located around a perimeter of a second side (top side) of the die, the die comprising a first side (bottom side) opposing the second side, the first side of the die comprising a plurality of electrical contacts (802); 

a first molding compound (first molding, annotated fig 8h) coupled over the first side of the die, the first molding compound forming a thickness (vertical thickness of first molding) above the first side; 
and a metal layer (304) coupled to a second side of the die; 
wherein a thickness of the plurality of electrical contacts is substantially the same as the thickness of the first molding compound (solder bumps substantially same thickness of first molding, fig 8h).

    PNG
    media_image4.png
    341
    589
    media_image4.png
    Greyscale

Regarding claim 8, How discloses that the second molding compound (see 112b above) extends across a thickness of the metal layer (304) coupled to the second side of the die (second molding is a portion that extends to be coplanar with the back of metal 304).
Regarding claim 9, How discloses that the first molding compound and the second molding compound fully cover the sixth side (see 112b above), third side, fourth side, and fifth side of the die (all four sidewalls covered, fig 4).
Regarding claim 10, How discloses that the second molding compound (see 112b above) contacts the metal layer.
Regarding claim 11, How discloses that the first molding compound and second molding compound meet around a perimeter of the first side of the die (arbitrary portions of molding compound meet at any location desired, How fig 8H).
Regarding claim 12, How discloses that the metal layer (304) extends to the perimeter of the second side of the die (804 covers backside of die 812).

	Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Xue (US 20140242756 A1).
Regarding claim 13, Xue discloses a semiconductor package (abstract, fig 9d) comprising: 
a die (101, fig 9c) comprising a notch (groove 170, fig 9d) located around a perimeter of a second side (top side) of the die, the die comprising a first side (bottom side) opposing the second side, the first side of the die comprising a plurality of electrical contacts (111); 
a second molding compound (180’) coupled over the sixth side (see 112b above) of the die and into the notch (180’ fills 170 at 1800’, see also para 0032); 
a first molding compound (120’) coupled over the first side of the die, the first molding compound forming a thickness above the first side and extending only to a 
and a metal layer (130’) coupled to a second side of the die; 
wherein a thickness of the plurality of electrical contacts is substantially the same as the thickness of the first molding compound (111 substantially same as 120’, fig 9d).

    PNG
    media_image5.png
    361
    566
    media_image5.png
    Greyscale

Regarding claim 14, Xue discloses that the second molding compound extends to a perimeter of the metal layer (180’ extends to and beyond 130’).
Regarding claim 15, Xue discloses that a portion of a sixth side (see 112b above), third side, fourth side, and fifth side of the die are exposed (1010 not covered by package, fig 9d; para 0032; each side of the die treated identically fig 4I); between the first molding compound and the second molding compound.
Regarding claim 16, Xue discloses that wherein a portion (portion indicated by 1010, fig 9d) of a sixth side (see 112b above), third side, fourth side, and fifth side of the die are exposed.
Regarding claim 17, Xue discloses that only the second molding compound (180’) contacts the metal layer (fig 9d).
Regarding claim 18, Xue discloses that the first molding compound (120’) and second molding compound (180’) are separated by a sixth side (see 112b above), third side, fourth side, and fifth side of the die (surface at 1010 separates the molding compounds).
	Regarding claim 19, Xue discloses that the metal layer extends to the perimeter of the first side of the die across the second molding compound (molding compound 1800’ is between first and second sides of the die; 130’ has same width as first side when width of deep groove equals width of notch, claim 10, kerf widths are adjustable para 0032; 170 superimposed with each deep groove 105', para 0031).

Response to Arguments
Regarding the amendment to the title:
	Applicant argues that the objection to the title for failing to indicate the invention to which the claims are directed, is improper, because the requirement to do so in present in the MPEP but was not published in the code of federal regulations, and alleges that administrative procedures were improperly followed when the MPEP was implemented.  Applicant further argues that examiner’s proposed title is not sufficiently 

Examiner’s response:
A new title is required that is clearly indicative of the invention to which the claims are directed.  While a suggested title is supplied as a courtesy, applicant may select an alternate title that is specific – i.e., clearly indicative of the invention to which the claims are directed.  The requirement was published in 65 FR, No. 183, 57024-57061, see e.g. page 57054, revised rule 1.72 (a) Title and Abstract.  Further commentary regarding the rule can be directed to Robert W.Bahr, Karin L. Tyson, or Robert A.Clarke by telephone at (703) 308–6906,  or by mail addressed to: BoxComments—Patents, Assistant Commissioner for Patents, Washington, D.C. 20231, or by facsimile to (703) 872–9411, marked to the attention of Robert W. Bahr.

Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20150357256 A1 of SUTHIWONGSUNTHORN discloses additional conformations of dies with backing, e.g. figs 1m-1r

    PNG
    media_image6.png
    206
    359
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    674
    603
    media_image7.png
    Greyscale
US 8026599 B2 O’Donnel discloses a die comprising a notch located around a perimeter of a second side of the die, a second molding compound coupled over the second side of the die and into the notch, and a first molding compound coupled over the first side of the die. 



    PNG
    media_image8.png
    194
    543
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    295
    769
    media_image9.png
    Greyscale
US 7939916 B2 O’Donnell discloses a variety of front and back notches and grooves, e.g. figs 9a-9d, fig 10b.

US 20140091458 A1 VAN GEMERT discloses a metal backing that extends to and beyond the size of a first side of a die, e.g. fig 8b.

    PNG
    media_image10.png
    346
    219
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822